                     Case 1:20-cr-00077-RJA-HKS Document 1 Filed 02/11/20 Page 1 of 7
AO 91 (Rev..02/09) Criminal Complaint




              United States District Court
                                                              for the
                                                    Western District of New York



                           United States of America

                                                                                     Case No. 20-mj-          JO
                                           V.



                           PAUL E. LUBIENECKI

                                                                                             A"?/                      v-)-* \
                                        Defendant
                                                                                             ri            FEBll/0?n

                                                     CRIMINAL COMPLAINT


         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

         From on or about August, 20, 2019,to on or about February 4, 20l/, in the Western District of New York,
the defendant, PAUL E. LUBIENECKI, with the intent to harass and intimidate another person, that is Victim,
used a facility of interstate and foreign commerce to engage in a course of conduct that placed Victim in
reasonable fear of death and serious bodily injury to Victim, and caused attempted to cause, and would be
reasonably expected to cause substantial emotional distress to Victim;

         all in violation of Title 18, United States Code, Section 2261A(2)(A) and 2261 A(2)(B).


         This Criminal Complaint is based on these facts;

         |x| Continued on the attached sheet.


                                                                                     Complainant's signature

                                                                    Randall E. Garver. Special Agent. FBI
                                                                                     Printed name and title



Sworn to before me and signed in my presence.

Date: February 11. 2020
                                                                                               ignatiire



City and State: Buffalo. New York                                   HON. H. KENNETH SCHROEDER. JR.. USMJ
                                                                                I'rinled name and litle
       Case 1:20-cr-00077-RJA-HKS Document 1 Filed 02/11/20 Page 2 of 7




             AFFroAVIT IN SUPPORT OF A CRIMINAL COMPLAINT



       I, Randall E. Garver, being duly sworn, depose and say;


       1.     I am a Special Agent of the Federal Bureau of Investigation and entered on

duty in May 2006. I am currently assigned to the Buffalo Field Office and work on cases

associated with the Violent Crimes Against Children program, which targets individuals

involved in the online sexual exploitation of children. As part ofthese duties, I have become

involved in an investigation focused on instances ofsexual abuse by clergy members with the

Catholic Diocese of Buffalo.




       2.     I make this affidavit in support of a criminal complaint charging PAUL E.

LUBIENECKI("LUBIENECKI"), with cyberstalking, in violation ofTitle 18, United States

Code, Section 2261A(2)(A)and (B).




       3.     The statements contained in this affidavit are based on my involvement in this

investigation, as well as information provided to me by other law enforcement officers in this

investigation, and upon my training and experience as a Special Agent of the Buffalo FBI.

Because this affidavit is being submitted for the limited purpose of seeking a criminal

complaint,I have not included each and every fact known to me concerning this investigation.

I have set forth only the facts necessary to establish probable cause to believe that

LUBIENECKI knowingly violated Title 18, United States Code, Sections 2261A(2)(A) and

(B).
        Case 1:20-cr-00077-RJA-HKS Document 1 Filed 02/11/20 Page 3 of 7




      4.      On or about February 4, 2020,1 learned that a member of the local media in

BuflFalo, New York(hereinafter "Victim"), received a voicemail that contained a death threat.

Victim had, for the approximately the past two years, reported on the Catholic Diocese of

Buffalo ("Diocese") clergy sex abuse scandal, and on February 4, 2020, reported that the

Christ the King Seminary was being closed by the Diocese.



       5.     Upon learning this information, I called Victim, who told me that around 5:00

p.m. on February 4, 2020, Victim received an incoming call from a number marked

"unknown". The voice mail ended by naming the village in which Victim resided in and

telling Victim he will kill him. Victim subsequently provided me with the voice mail from

February 4, 2020, which was 12 seconds in duration. During the voice mail, the caller

criticized Victim's professionalism before stating, "...1 know where you live in[TOWN]. I'm

going to find you.I'm going to Idll you." Victim relayed that other harassing communications

had been received from an "unknown" number in August, November, and December 2019.



       6.     On February 5,2020, a subpoena was issued to Verizon Wireless that requested

subscriber and toll records for Victim's phone number. The purpose of the subpoena was to

identify the "unknown" phone number that was used to make the threat. On the same date,
officials at Verizon Wireless provided the requested records. That evening, I again called

Victim to obtain the exact time the threatening voice mail was left and learned it was 5:07

p.m. Based on my review of Victim's Verizon toll records, the threatening caU came from
        Case 1:20-cr-00077-RJA-HKS Document 1 Filed 02/11/20 Page 4 of 7




(716)207-XXXX. The Verizon records showed an outgoing call to Victim's phone that went

to voice mail at 5:07 pm.




       7.     On February 6, 2020, I learned that the telephone number (716) 207-XXXX

belonged to T-Mobile, and on that date, a subpoena was issued to T-Mobile that requested

subscriber and toU records for telephone number(716)207-XXXX. The same day,I spoke to

an official at T-Mobile who told me she would provide tolls records as soon as possible.

However, she also shared that (716) 207-XXX was a pre-paid TracFone, and, as such, T-

Mobile did not have any subscriber records in their holdings for the number.



       8.     On February 7, 2020, a subpoena was issued to TracFone that requested

subscriber and toll records for (716) 207-XXXX for the time period of August 1, 2019, to

February 7, 2020. The same day, TracFone provided the FBI with the requested records.

The subscriber records were limited but included a date of birth that matches

LUBIENECKFs, a zip code of the town where LUBIENECKI resides, and a specific ACL

email address linked to the account, pel[XXX]@aol.com. FBI Staff Operations Specialist

Kimberly Smith searched for and found research papers online that were authored by
LUBIENECKI and included pel[XXX]@aol.com in his contact information. Smith then

used a subscription based search database to identify phone number (716) 649-XXXX as
LUBIENECKFs possible home phone number. The toll records show 23 contacts between

(716) 207-XXXX and (716) 649-XXXX with the first being August 5, 2019, and the most
recent being January 29, 2020. Additionally, toll records show 20 contacts between (716)
        Case 1:20-cr-00077-RJA-HKS Document 1 Filed 02/11/20 Page 5 of 7




207-XXXX and (716) 655-XXXX which is believed to be the work telephone number for

LUBIENECKI's wife.




       9.     During my communications with Victim, Victim told me that Victim also

received harassing voice mails in the past, including on August 20, 2019, August 26, 2019,

November 15, 2019, and December 4, 2019. From my review of the toll records associated

with(716)207-XXXX,I found 11 total outgoing phone calls from (716)207-XXXX made to

Victim's phone, including on the aforementioned dates. For the voicemail received on

August 20, 20, 2019, the caller stated, among other things, "... nice going, asshole, you're a

real fraudulent reporter." It should be noted that on August 20, 2019, Victim reported on

allegations by a former seminarian that the Diocese suppresses the truth in relation to sexual
abuse. For the voicemail received on August 26, 2019, the caller stated, among other things,

"... are you going to report on that, or are you just one of these asshole journalists cause you
think you'll get a Pulitzer for doing crap, ... false reporting, I hope the FBI comes after you
too." For the voicemail received on November 15, 2019, the caller stated, among other

things, "So Malone is still Bishop ... and you're still a bad Catholic and a horrible reporter.
You ought to get a job at Wal-Mart, that's about the best you'll do. I hope to God I don't see
you walking around[TOWN]." It should be noted on November 15, 2019, Victim reported
on a report that the resignation ofthe Bishop ofthe Diocese was imminent. For the voicemail
received on December 4, 2019, the caller stated, among other things. Oh, you must be so

happy. You destroyed the Diocese ofBuffalo and Bishop Malone. Oh, you must be so proud.
You're a piece of shit, you really are a piece of shit. You're not a journalist... and you don't
        Case 1:20-cr-00077-RJA-HKS Document 1 Filed 02/11/20 Page 6 of 7




know how to be a journalist. And the way you keep playing on these ex-seminarians who are

assholes. You're one of the biggest assholes going. You must be so proud of how you

destroyed everything. I'm gonna destroy your career." It should be noted that on December

4, 2019, Victim reported on the resignation ofthe Bishop ofthe Diocese. From my review of

the toU records, I know that each of these calls originated from telephone number(716)207-

XXXX.




       10.     Victim has advised me that based on the multiple voicemail messages he has

received, he is in fear for his life and has suffered substantial emotional distress.



       11.     On February 10, 2020, I listened to a publically available speech given by

LUBIENECKI on September 22,2017, about John Timon,the first Bishop ofBuffalo. Based

on my review of that speech, I believe that the individual who left Victim the voicemail
messages referenced above is LUBIENECKI.



       12.     During my communications with Victim, Victim also advised that two other

individuals (hereinafter "Wimess 1" and "Witness 2") also received harassing voicemails
from an unknown number. Wimess 1 and Wimess 2 shared their phone numbers and the

voicemails they received with Victim, who then shared them with me. It should be noted that
I have previously had contact wim Wimess 1 and Wimess 2, and was aware of their phone
numbers. With respect to Wimess 1, on December 4, 2019, Wimess 1 received a voicemail
message in which the caller stated, among other mings, "... you destroyed a good bishop, a
       Case 1:20-cr-00077-RJA-HKS Document 1 Filed 02/11/20 Page 7 of 7




good man. You must be so proud of being such an asshole. Leave the priesthood or we'll get

you." With respect to Witness 2, on December 4, 2019, Witness 2 received a voicemail

message in which the caller stated, among other things, "... you must be so proud. You got

rid of a good man. I love the bishop and now you got rid of him ... such an asshole. I hope

you burn in hell." Analysis of the toll records show that both harassing voicemails originated

from telephone number (716) 207-XXXX, and were placed a 2:52 p.m. and 2:51 p.m.,

respectively.



       13.      Based upon the foregoing, I respectfully submit that I have probable cause to

believe that PAUL E. LUBIENECKI has violated Title 18, United States Code, Section

2261A(2)(A) and (B).



                                                  Randall E. Garver, Special Agent
                                                  Federal Bureau of Investigation

Sworn and subscribed to before me
this ll'^ day of February 2020.




                n^ETH SCHROEDER,JR.
United States Magistrate Judge
